DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 
Response to Amendment
The amendment filed on 12/10/2021 has been entered. Claim 1 is currently amended.  Claims 2-3 and 5-6 have been cancelled.  Claims 1, 4 and 7 are pending with claim 7 withdrawn from consideration.

Election/Restrictions
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's argument, beginning at page 4, filed on 1/28/2022, with respect to 112(a) rejection has been fully considered and is persuasive.  Specifically, the amendment specifies the composition of the Al-based alloy.  Thus the claim is enabled.  The 112(a) rejection is withdrawn.

Applicant's argument, beginning at page 6, filed on 1/28/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach the claimed Al based alloy composition consisting of the recited elements range.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an Al-based bearing alloy with an Al matrix consisting of the recited composition and needle-shaped acicular precipitates.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Hori (US 20170167001 A1).  The previous office action made a 103 rejection because the prior art teaches forged Al alloy for automotive components, overlapping the claimed Al-based bearing alloy.  Hori teaches the Al alloy contains several minor elements with Al being the balance.  Therefore, the claimed Al matrix is present in Hori’s Al alloy.
Hori teaches the Al alloy contains acicular precipitates having similar minor diameter and major diameter.
However, Hori teaches the aluminum alloy includes titanium (Ti: 0.001 - 0.100 mass%), manganese (Mn: 0.01 - 0.80 mass%), chromium (Cr: 0.10 - 0.30 mass%), and zirconium (Zr: 0.05 -0.25 mass%), which are excluded from the close-ended composition of the amended claim 1.  Also, Hori’s 0 - 0.25 mass % Zn does not overlap the claimed range of 0.5 - 0.8 mass % Zn.  Therefore, the amended claim 1 overcomes the 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4 and 7 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762